Exhibit (10)(bq) Microsoft Financing Master Agreement # 694167 MASTER INSTALLMENT PAYMENT AGREEMENT (Total Solution) TO OUR VALUED CUSTOMER: This Master Installment Payment Agreement ("Master Agreement') has been written in "Plain English". When we use the words you and your in any Schedule and this Master Agreement, we mean you, our customer, which is the Customer indicated below. When we use the words we, us, and our in this Agreement, we mean the Lender, CIT Technology Financing Services, Inc. Our address is One Deerwood, 10201 Centurion Parkway North, Suite #100, Jacksonville, FL 32256. This Master Installment Payment Agreement is dated as of 3/18/2009, by and between CIT Technology Financing Services, Inc. as the Lender, and MET-PRO CORPORATION, as the Customer with a principal place of business at 160 Cassell Rd.
